United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1199
Issued: January 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 18, 2013 appellant filed a timely appeal from a February 20, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
On appeal, appellant contends that OWCP’s decision was improper.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 4, 2012 appellant, then a 60-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging an emotional condition in the performance of duty. On
November 23, 2011 Jose L. Sepulveda, a fellow employee, intimidated him with words and
gestures and acted like a supervisor by giving him instructions. Mr. Sepulveda was not
appellant’s supervisor. Appellant submitted hospital reports and a December 8, 2011 note from a
social worker.
By letter dated April 24, 2012, OWCP informed appellant that the evidence of record was
insufficient to support his claim. It requested that he provide additional factual and medical
evidence, including a report from an attending psychiatrist or clinical psychologist within 30
days.
Appellant submitted a narrative statement alleging that he worked in a hostile
environment since May 31, 2011. Mr. Sepulveda stated in a high tone of voice, “This old son of
a b***h bastard don’t do what he is supposed to do and I end up f***ing myself doing it.”
Appellant stated that he was subjected to yelling and cursing by Mr. Sepulveda, in English and
Spanish, on several different occasions. Mr. Sepulveda was suspended several times but would
return to work and continue his behavior after each suspension. Appellant was previously
treated for anxiety due to active service. He submitted a June 2, 2011 narrative statement
reiterating the May 31, 2011 incident.
In a November 28, 2011 statement, appellant alleged that on November 23, 2011
Mr. Sepulveda complained about the manner in which he performed assigned duties. He stated
that Mr. Sepulveda was always giving instructions and calling people on the telephone to show
up for work as if he were a supervisor.
Appellant submitted a copy of the employing establishment’s zero tolerance policy of
violence in the workplace and documentation dated January 30 through February 10, 2012
regarding an Occupational Safety and Health Administration (OSHA) complaint. On
January 30, 2012 he submitted a report of alleged hazardous working conditions, including:
“separate two incidents, May and November 2011, [when] a coworker showed hostilities and
aggression towards supervisors and coworkers by yelling and cursing during regular working
hours. Employees are concerned about their safety and information and training not provided to
them related to agency’s procedures related to violence in the workplace incidents.” OSHA
advised that it would not conduct an inspection; however, it instructed the employing
establishment to perform an investigation since allegations had been made.
By letter dated February 9, 2012, the employing establishment stated that appellant’s
safety violation allegations were investigated on December 19, 2011. The alleged harasser,
Mr. Sepulveda, was informed of the seriousness of inappropriate conduct on the premises and
offered a referral to the Employee Assistance Program (EAP). As a preventative measure he
would report to another position that was not located at the platform area where appellant
worked. Visual aids were made available on the workroom floor at the employee bulletin boards
as to violence in the workplace.

2

In a February 10, 2012 letter, OSHA noted that the employing establishment had
investigated appellant’s complaint and taken steps to achieve compliance and avoid possible
future violations. OSHA closed the case on the grounds that the hazardous conditions had been
corrected. It notified appellant that if he did not agree that the hazards had been satisfactorily
abated, he must contact OSHA by February 17, 2012.
On February 15, 2012 appellant contended that Mr. Sepulveda was at his work site on
February 11, 2012 even though he was instructed not to be at the platform. He went to the
platform crew break area during the whole working shift. Appellant stated that he did not feel
safe around Mr. Sepulveda as he disturbed the peace with his loud talking and harassment.
On May 5, 2012 Dr. Sylvia Berrios, a Board-certified psychiatrist, advised that appellant
was hospitalized from December 5 to 20, 2011 and received psychiatric treatment for symptoms
including: severe anxiety, irritability, poor impulse control, lack of sleep and frequent
nightmares. She stated that his symptoms arose in association with problems concerning another
coworker. Dr. Berrios diagnosed hypertension, gastroesophageal reflux disease and problems in
work environment.
By decision dated October 11, 2012, OWCP denied appellant’s claim. It found that he
did not establish a compensable factor of employment.
On November 26, 2012 appellant requested reconsideration. He submitted a narrative
statement and an August 28, 2012 report from Dr. Luis Escabi, a psychiatrist, who diagnosed
major depressive disorder. Dr. Escabi indicated that appellant had no previous history of
emotional conditions and that his depressive disorder was severe, had remained severe and was
not expected to improve significantly. A mental status examination revealed depression,
anhedonia, insomnia, isolation, crying spells, anxiety, loss of memory, irritability and suicidal
ideas. Dr. Escabi opined that appellant was totally disabled and restricted from going to work
due to the severity of his emotional condition.
By decision dated February 20, 2013, OWCP denied modification of its October 11, 2012
decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reduction-

2

Id.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

in-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.3
To the extent that disputes and incidents alleged as constituting harassment by coworkers
are established as occurring and arising from a claimant’s performance of his or her regular
duties, these could constitute employment factors.4 However, for harassment to give rise to a
compensable disability under FECA there must be evidence that harassment did, in fact, occur.
Mere perceptions of harassment are not compensable under FECA.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.9 This burden includes the submission of a detailed
description of the employment factors or conditions, which believes caused or adversely affected
a condition for which compensation is claimed and a rationalized medical opinion relating the
claimed condition to compensable employment factors.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
3

See Gregorio E. Conde, 52 ECAB 410 (2001).

4

See David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

5

See Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

See Ruth S. Johnson, 46 ECAB 237 (1994).

9

See Pamela R. Rice, 38 ECAB 838, 841 (1987).

10

See Effie O. Morris, 44 ECAB 470, 473-74 (1993).

11

See Dennis J. Balogh, 52 ECAB 232 (2001).

4

employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of employment
incidents and conditions in his employment as a mail handler. OWCP denied his emotional
condition claim on the grounds that he did not establish a compensable employment factor. The
Board must, thus, initially review whether these alleged incidents and conditions of employment
are covered employment factors under the terms of FECA. The Board notes that appellant’s
allegations do not pertain to his regular or specially assigned duties under Cutler.13 Rather,
appellant has alleged harassment on the part of a coworker.
For harassment to give rise to compensability under FECA there must be evidence that
harassment did, in fact, occur. Mere perceptions of harassment are not compensable under
FECA.14 The Board has recognized the compensability of verbal altercations or abuse when
sufficiently detailed by the claimant and supported by the record. This does not imply, however,
that every statement uttered in the workplace will give rise to compensability.15 In the present
case, OWCP found that the evidence did not substantiate his allegations. Specifically, there is no
evidence substantiating any derogatory remarks made by Mr. Sepulveda to appellant. The record
contains no witness statement corroborating appellant’s description of the alleged incidents. The
evidence of record does not establish that any of the incidents rose to the level of verbal abuse or
otherwise constituted a compensable work factor.16 The Board finds no evidence substantiating
appellant’s contention that he was harassed by Mr. Sepulveda.
The record contains appellant’s OSHA complaint regarding harassment by
Mr. Sepulveda and the results of an investigation by the employing establishment. Appellant
submitted a January 30, 2012 OSHA report of alleged hazardous working conditions and of the
employing establishment’s zero tolerance policy of violence in the workplace. OSHA did not
conduct any inspection. In a February 9, 2012 letter, the employing establishment noted that
appellant’s allegations were investigated on December 19, 2011. It stated that Mr. Sepulveda
was spoken to and informed of the seriousness of inappropriate conduct on the premises and
offered EAP.
The employing establishment noted that, as a preventative measure,
Mr. Sepulveda would report to another position that was not located at the platform area where
12

Id.

13

See Lillian Cutler, supra note 2.

14

See supra note 5.

15

See David C. Lindsey, 56 ECAB 263 (2005). The mere fact that a supervisor or employee may raise his or her
voice during the course of an argument does not warrant a finding of verbal abuse. Joe M. Hagewood, 56 ECAB
479 (2005).
16

See J.J., Docket No. 07-2014 (issued January 24, 2008).

5

appellant worked. Subsequently, appellant alleged that Mr. Sepulveda was at his work site on
February 11, 2012, but he failed to submit sufficient evidence to establish this allegation as
factual.
The Board has long held that grievances and Equal Employment Opportunity complaints
by themselves do not establish that workplace harassment or unfair treatment occurred.17 The
Board finds that the employing establishment’s report of investigation and its recommendation
that Mr. Sepulveda be relocated as a preventative measure is not a finding of harassment nor is
the fact that Mr. Sepulveda was spoken to and informed of the seriousness of possible
inappropriate conduct on the premises a finding of harassment. The evidence of record on
appeal is insufficient to substantiate appellant’s allegations of harassment by the coworker.
Because appellant has not presented sufficient evidence that he was harassed by his
coworker, Mr. Sepulveda, he has failed to establish a compensable work factor.18 Appellant has
not met his burden of proof to establish a claim.19
On appeal, appellant contends that OWCP’s decision was improper. For the reasons
stated above, the Board finds his argument is not substantiated.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

17

See Parley A. Clement, 48 ECAB 302 (1997).

18

See H.C., Docket No. 12-457 (issued October 19, 2012).

19

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. Marlon Vera, 54 ECAB 834 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2013 Office of Workers’
Compensation Programs decision is affirmed.
Issued: January 2, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

